Citation Nr: 1114833	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  09-06 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for low back arthritis. 

2.  Entitlement to service connection for bilateral hip arthritis. 

3.  Entitlement to service connection for right hand arthritis. 
 

REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from April 1982 to April 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  By way of the September 2008 decision, the RO denied service connection for arthritis of the low back, bilateral hips, and right hand. 

The Veteran testified before the Board by videoconference in April 2010.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran testified that his low back arthritis, bilateral hip arthritis, and right hand arthritis are the result of an in-service accident that occurred in October 1985, when he was hit by a car.  The Veteran's VA treatment records document diagnoses of arthritis in his low back, hips, and right hand; a November 2007 VA treatment note stated that the Veteran had arthritis of the right wrist as a result of an old injury.  In a December 2007 VA treatment record, it shows that the examiner stated the Veteran's arthritic changes "could very well be due to the injuries sustained in the military, since they are consistent with early arthritic changes due to local trauma."  At this time, the Veteran has not been afforded a VA examination, and the Board finds an examination is warranted.  

Additionally, in an October 2007 VA treatment record, when addressing the Veteran's sacroiliac joints, the examiner noted this: "S[acroiliac] joints arthritic changes with sclerosing and mild narrowing, and mild L5-S1 narrowing: Rockville hospital Radiology depart[ment] 04/09/05."  This would indicate that the Veteran underwent x-rays at that facility.  Records from that facility should be obtained because they are relevant to one of the issues on appeal.

The October 2007 VA treatment record shows that the Veteran was labeled as a "new patient."  If the Veteran received treatment for the disabilities for which he is seeking service connection prior to October 2007 at non-VA facilities, VA should be entitled to review those records, as they would be relevant to the issues on appeal.  Thus, the Veteran should provide VA with the name(s) of the facility(ies) and permission to obtain those records.

Lastly, VA should obtain any outstanding relevant VA medical records since December 2007. 
 
Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate steps to contact the Veteran by letter and request that he provide sufficient information and authorization to enable VA to obtain any additional pertinent treatment records not currently of record, including April 2005 records from Rockville Hospital Radiology Department.  If the Veteran was sent to that facility from another facility, he should provide permission to obtain the records from the other facility.  Also, if the Veteran received treatment for low back, bilateral hip, and right hand disabilities prior to October 2007, he should provide the name(s) of the facility(ies) and permission for VA to obtain the records.  Based on the Veteran's response, the RO/AMC should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  

2.  The RO/AMC should obtain outstanding relevant VA treatment records from December 2007 to the present.  

3.  The Veteran should be scheduled for a VA examination by a physician to ascertain the nature and etiology of arthritis of the low back, hips, and right hand.  The entire claims file must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

The examiner is informed of the following facts:

* The Veteran served on active duty form April 1982 to April 1986.

* The examiner is asked to review the service treatment records in the manila folder labeled as "Original service treatment records."  (The other manila folder contains copies of the original records and are duplicative).  The Board has put the records in chronological order.  The Veteran has claimed that he injured his right hand, low back, and bilateral hip in the October 22, 1985, accident, when he was hit by a truck.  A description of the accident is provided.

* A January 1986 Report of Medical Examination shows that clinical evaluations of the upper extremities, spine and other musculoskeletal system, and lower extremities were normal.

* A January 1986 Report of Medical History, which was completed by the Veteran, shows he denied every having or having then "Arthritis, Rheumatism, or Bursitis," "Bone, joint or other deformity," or "Recurrent back pain."  When asked if he had any illness or injury other than those already noted, the Veteran checked, "Yes" and indicated having a right knee injury in February 1985.

* In an October 24, 1999, letter, the Veteran wrote a letter to VA describing the October 22, 1985, accident and the pain he had experienced since that time.

* In a December 2000 VA examination report, the examiner provided the medical history described by the Veteran as to the October 1985 accident.

* The Veteran first alleged injuries to his right hand, lower back, and bilateral hip at the time of the October 1985 accident in December 2007.

* November 2007 x-ray reports of the right hand and the sacroiliac joints are of record.

* The examiner is informed that VA is attempting to obtain x-rays from a private facility that were taken in 2005 of the sacroiliac joints.  Be sure to check to see if such records were obtained.  

While the Board has laid out some relevant facts above, the examiner is asked to review the claims file in its entirety.  The Board has requested an attempt to obtain additional records, which may include additional records pertaining to the disabilities for which the Veteran seeks service connection.  
 
Based on review of the pertinent medical history, examination of the Veteran, and with consideration of sound medical principles, the physician must address the following questions:

(i) Is it at least as likely as not, i.e., is there a 50/50 chance, that any current low back disability had its onset in service.  

(ii) Is it at least as likely as not , i.e., is there a 50/50 chance, that any current bilateral hip disability had its onset in service.  

(iii) Is it at least as likely as not , i.e., is there a 50/50 chance, that any current right hand disability had its onset in service.  

The examiner is asked to provide a detailed rationale for each opinion, which is based upon medical principles and evidence in the claims file.  If the examiner opines that the question cannot be answered without resorting to speculation, then a detailed medical explanation as to why causation of any diagnosed low back disability, bilateral hip disability, and/or right hand disability is unknowable must be provided.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the issues on appeal should be readjudicated in light of all the evidence of record.  If any of the benefits sought on appeal remain denied, the RO should furnish to the Veteran an appropriate supplemental statement of the case.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

